Per Curiam.
Action to recover damages for personal injuries sustained by plaintiff as a consequence of being struck by an elevator in a building.
(1) The examination in respect of identity of individuals with whom plaintiff dealt should have been granted. (Murray v. First Trust Company of Albany, 258 App. Div. 1007.)
(2) The discovery and inspection of pertinent books, documents and papers should have been permitted in connection with the maintenance and control on the part of the defendant, the identity of the employees dealing with plaintiff on behalf of the defendant, and the terms of the agreement between plaintiff and defendant ■under which plaintiff was performing work in the elevator shaft.
(3) The examination of the defendant under the circumstances herein should have been through its president, plant manager, plant foreman and elevator operator. (Loring v. Dime Savings Bank of Brooklyn, 247 App. Div. 809; Hoeve v. Driscoll Co., 244 id. 808.)
The order providing for the examination of the defendant should be modified on the law and the facts so as to provide for (a) examination of the defendant as to the identity of those employees responsible for the accident; (b) discovery and inspection of pertinent books, documents and papers in relation to maintenance and control of the elevator, etc., the agreement under which plaintiff was doing work for the defendant, and the identity of employees of the defendant with whom plaintiff had. dealings on the date of the accident; and (c) examination of the defendant by its president, plant manager, plant foreman and elevator operator. As so modified, the order, in so far as appealed from, should be affirmed, with ten dollars costs and disbursements to appellant.
Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.
Order modified on the law and the facts so as to provide for (a) examination of the defendant as to the identity of those employees responsible for the accident; (b) discovery and inspection of pertinent books, documents and papers in relation to maintenance and control of the elevator, etc., the agreement under which plaintiff was doing work for the defendant, and the identity of employees of the defendant with whom plaintiff had dealings on the date of the accident; and (c) examination of the defendant by its president, plant manager, plant foreman and elevator operator. As so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant.
Settle order on notice within five days.